 In the Matter of GATKE CORPORATIONandUNITED CONSTRUCTIONWORKERS OFAMERICA, AFFILIATED WITH UNITED MINE WORKERS OFAMERICACase No. 11-0,1221.-Decided July 10, 1946Messrs. Clifford L. HardyandArthur Donovan,for the Board.Fyffe and Clarke,of Chicago, Ill.,by Mr. John Harrington,for therespondent.Mr. Frank Barnhart,of Terre Haute, Ind., andMr. Milton L.Booth,of Hammond, Ind., for the Union.Mr. Seymour Cohen,of counsel to the Board.DECISIONANDORDEROn March 18, 1946, Trial Examiner Sidney L. Feiler issued hisIntermediate Report in the above-entitled proceeding, finding that therespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto. The Trial Examiner also found thatthe respondent had not engaged in unfair labor practices in grantingwage increases, promotions, and reclassifications, and recommendedthat in this respect the complaint be dismissed.Thereafter, the re-spondent filed exceptions to the Intermediate Report and a supportingbrief.The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings are here-by affirmed.The Board has considered the Intermediate Report, therespondent's exceptions and brief, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner, with the modifications and additions hereinafterset forth.1.The Trial Examiner found that the respondent violated Section8 (1) of the Act by various acts and statements of its officers andsupervisory employees, as set forth in the Intermediate Report.Wefind that these acts and statements, when considered in their entirety,69 N. L.R. B., No. 41.333 334DECISIONSOF NATIONALLABOR RELATIONS BOARDdisclose a coercive course of conduct by the respondent which inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed to them in Section 7 of the Act.2.-The Trial Examiner found that the respondent violated Section8 (3) of the Act by discharging employee Leo S. Renier.We donot agree.The evidence shows, as the Trial Examiner finds, that after V-JDay, the respondent was forced, as a matter of economic necessity,to reduce its working force.Plant Manager Mikesell testified withoutcontradiction that two employees in the department in which Renierworked were laid off a short time prior to the suspension of the re-spondent's contracts and in anticipation thereof.After the cancella-tion of the respondent's contracts following V-J Day, the very ma-chines which were operated by Renier were shut down completely.It is true that there were a number of employees retained by therespondent after Renier was discharged to whom Renier was senior,but it was affirmatively shown that the respondent at no time followedany policy of seniority in making lay-offs.Nor was there any evidenceto show that the respondent ever transferred its employees to otherjobs under circumstances similar to those occurring here.At the timeof the hearing, the machines formerly run by Renier were beingoperated about 20 percent of the normal working time.However,they were being operated by employees who had been with the re-spondent much longer than Renier and who were merely "doublingup with the work" regularly performed by them.No one has beenhired by the respondent to replace Renier or to perform the workformerly done by him.In view of the foregoing, we are not persuaded that Renier wasselected for discharge because of his union activities.We shall, there-fore, dismiss the complaint insofar as it alleges that the respondent,by its discharge of Renier, discriminated in regard to hire and tenureof employment in violation of Section 8 (3) of the Act.3.The Trial Examiner further found that the respondent violatedSection 8 (5) of the Act by its refusal to sign a contract with theUnion on December 6, 1944, and at all times thereafter, including itsrefusal, on January 22, 1946, to recognize the Union as collective bar-gaining representative of its employees in an appropriate unit.The respondent admits that there is no dispute as to the facts con-cerning its refusal on December 6, 1944, to enter into a written con-tract containing a number of provisions upon which the respondentand the Union were in agreement, but which did not include certainissues still not agreed upon, namely, wages, vacations, union security,and dues check-off, which they agreed to refer to the National WarLabor Board for disposition.The respondent argues that it was under GATKE CORPORATION335no obligation to enter into what it called a "partial"contract.Thereisno showing, nor did the Trial Examiner find,that the respondenthad not bargained in good faith up to December 6, 1944.However, inx new of our determination as to the respondent's unlawful refusal torecognize the Union as the collective bargaining representative ofits employees in January 1946, and to bargain with it, as hereinafterset forth, we find it unnecessary to pass upon the question of whetherthe respondent's refusal to sign an agreement on December 6, 1944,constituted an unfair labor practice,within the meaning of Section8 (5) of the Act.In January 1946, the respondent notified the Union for the firsttime that the respondent believed that the Union no longer representedamajority of its employees,and since that time the respondent hasrefused to deal with the Union as the bargaining representative ofits employees.We agree with the Trial Examiner's finding that therespondent thereby refused to bargain with the Union within themeaning of Section 8(5) of the Act.Immediately after its certification in July 1944,the Union enteredinto negotiationswith the respondentin an effort to secure a contract.By December 1944, a number of provisions had been agreed upon, anditwas further agreed to submit the issues still in dispute to the WarLabor Board, as stated above.On October 11, 1945, the Regional WarLabor Board issued its Directive Order, setting out a wage scale, andvacation,maintenance-of-membership,and dues check-off provisions.On December 11, 1945, the National War Labor Board issued its Di-rectiveOrder, denying the respondent's petition for review of theRegional Board's Order.Thereafter,the Union renewed its effortsto secure a contract only to be met with a refusal of further recogni-tion on the asserted ground that the Union had lost its majority status,as stated above.As found by the Trial Examiner,we believe that the situation here-in is one inwhich the principles laid down in theAllis-Chalmerscaseshould be applied.'Although a considerable period has elapsed sinceits certification,the Union,while exercising due diligence,has been un-able to secure for the employees in the unit that it represents the fullbenefits of collective bargaining,because of a resort to the orderly pro-cedures of the War Labor Board.Nor are we satisfied that the list of union members in good standingsubmitted to the respondent by the Union in October 1945, pursuant tothe Regional War Labor Board's Order, served to rebut the presump-tion of the continued existence of the Union's majority status, as therespondent contends.There is a real difference between the designa-tion of a labor organization as collective bargaining representativeIMatter of Albs-Chalmers Manufacturing company,50 N. L. R B. 306 336DECISIONSOF NATIONALLABOR RELATIONS BOARDand membership therein.They are not synonymous. The Act guar-antees to employees the right to bargain collectively through repre-sentatives of their own choosing, and Board-conducted elections affordthem a means of expressing their choice. In no case is membership arequirement.'Under these circumstances we believe, and find, that on and afterJanuary 22, 1946, the certification of the Union continued to bind therespondent to recognize and deal with the Union as the collectivebargaining representative of the respondent's employees in the ap-propriate unit.'V.THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices,we shallorder it tocease and desist therefrom and totake certain affirmative action designed to effectuate the policies of theAct.It has beenfound that the respondent, by its officersand supervisorypersonnel,interfered with, restrained,and coerced its employees inthe exercise of the rights guaranteed under the Act by various actsand statements of an anti-union and coercive character.It has alsobeen foundthat the respondentrefused to bargain withthe Unionin violationof the Act.We shall therefore enjoin the respondent fromthe commission of such unfair labor practices.Having found that the respondent has refused to bargain collec-tively with the Union,we shall order that,upon request,the respond-ent bargain collectivelywith the Unionas the exclusive representativeof its employees in the appropriate unit, in respect to labor disputes,grievances,rates of pay,wages, hours,and other terms and conditionsof employment.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Gatke Corporation, Warsaw,Indiana, and its officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Refusing to bargain collectively with the Union as the ex-clusive representative of all its production and maintenance employeesworking at its plant, including the shipping-room clerk and the watch-man, but excluding office and clerical employees, foremen, supervisors,and all other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of2Matter of Consolidated Machine Tool Corporation,67 N. L.R. B. 737.8 SeeMatter ofAmerican-Marsh Pumps,Inc,62 N L RB 931,Matter of WentworthBus Lines,Inc,64 N. L R. B 65. GATKE CORPORATION337employees, or effectively recommend such action, with respect to labordisputes, grievances, rates of pay, wages, hours, and other terms andconditions of employment;(b)Coercing the employees in the exercise of their rights to self-organization.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with the Union as the ex-clusive representative of all its employees in the afore-mentionedunit in respect to labor disputes, grievances, rates of pay, wages,hours, and other terms and conditions of employment;(b)Post at its plant in Warsaw, Indiana, copies of the notice at-tached hereto, marked "Appendix A." Copies of said notice, to befurnished by the Regional Director for the Eleventh Region, afterbeing duly signed by the respondent's representative, shall be postedby the respondent immediately upon receipt thereof, and maintained byit for sixty (60) consecutive days thereafter in conspicuous places,including all bulletin boards and other places where notices to em-ployees are customarily posted.Reasonable steps shall be taken bythe respondent to insure that said notices are not altered, defaced,or covered by any other material;(c)Notify the Regional Director for the Eleventh Region in writ-ing, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the respondent discriminated againstLeo S. Renier, within the meaning of Section 8 (3) of the Act.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will bargain collectively upon request with United Con-structionWorkers of America, affiliated with United MineWorkers of America as the exclusive representativeof all em-ployees in the bargaining unit described herein with respect tolabor disputes, grievances, wages, rates of pay, hours of employ-ment, or other terms or conditions of employment, and if anunderstanding is reached, embody such understanding in a signedagreement.The bargaining unit is:701592-47-vol. 6923 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll the respondent's production and maintenance employees atthe plant,including the shipping-room clerk and the watchman,but excluding office and clerical employees,foremen, supervisors,and all other supervisory employees with authority to hire, pro-mote, discharge,discipline,or otherwise effect changes in thestatus of employees,or effectively recommend such action.We will not coerce our employees in the exercise of their rightsto self-organization.All our employees are free to become or remain members of theabove-named union or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any termor condition of employment against any employee because of mem-bership in or activity on behalf of any such labor organization.GATKE CORPORATION,Employer.Dated--------------------By ----------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced,or covered by any other material.INTERMEDIATE REPORTMessrs Clifford L. HardyandArthur Donovan,for the Board.Fyffe and Clarke,of Chicago, Ill , byMr. John Harrington,for the respondent.Mr. Frank Barnhart,of Terre Haute, Ind., andMr.Milton L. Booth,ofHammond, Ind., forthe Union.STATEMENT OF THE CASEUpon a first amended charge duly filed by United Construction Workers, affili-ated with United Mine Workers of America, herein called the Union, the Na-tional Labor Relations Board, herein called the Board, by its Regional Directorfor the Eleventh Region (Indianapolis, Indiana), issued its complaint datedFebruary 8, 1946, against Gatke Corporation, herein called the respondent, al-leging that the respondent had engaged in and wasengaging in unfair laborpractices affecting commerce within the meaning of Section 8(1), (3), and (5)and Section 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.Copies of the complaint, together with noticeof hearingthereon, were duly served upon the respondent and the Union.With respect to the unfair labor practices, the complaint alleges in substancethat the respondent, by its officers, agents, and supervisory employees, from onor about June 1, 1944, and at all times since that date: (1) has interfered with,restrained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act by (a) fosteringand encouraging the circulation of ananti-union petitionamong itsemployees on the respondent's premises duringworking time,(b) advising,urging, threatening,and warning its employees torefrainfrom becoming or remaining members ofthe Union, (c)making dis-paragingand derogatory remarks to its employees concerningthe Union andother labororganizations,(d) threatening its employees with discharge, demo- GATKE CORPORATION339tion, and loss of pay if they joined or assisted the Union, (e) maligning andvilifying representatives of the Union in the presence of its employees, andotherwise indicating to its employees its disapproval of and opposition to theself-organization of its employees; (2) discharged Leo S Bender on or aboutAugust 31, 1945, and refused io reinstate him, because of his union activities;(3) and on or about December 6, 1944, and at all times thereafter, refused andcontinued to refuse to bargain with the Union as the collective bargaining rep-resentative of its employees in an appropriate unit. In its answer, dated Febru-ary 14, 1946, the respondent admits certain jurisdictional allegations containedin the complaint, but denies the commission of the unfair labor practices allegedin the complaint.Pursuant to notice, a hearing was held at Warsaw, Indiana, on February 20and 21, 1946, before the undersigned, Sidney L. Feiler, the Trial Examiner desig-nated by the Chief Trial ExaminerThe Board and the respondent were repre-sented by counsel ; the Union, by representativesFull opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.After the presentation of all the evidence,counsel for the Board moved to conform the complaint to the proof as to formalmatters.Counsel for the respondent, joining in the motion, requested that themotion be amended to include all the pleadings. The motion as amended wasgranted.Counsel for the Board and the respondent then presented oral argu-mentOpportunity to file briefs was afforded all parties, but none were received.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is an Illinois corporation, having its principal office at Chicago,Illinois, and a plant at Warsaw, Indiana, hereinafter referred to as the plant.The respondent is engaged in the manufacture of asbestos friction products,brake linings, timing gears, and non-metallic bearings.Among the raw ma-terials used by the respondent are crude and synthetic rubber, crude asbestos,cotton cloth, asbestos cloth, and asbestos yarn.During 1943, a representativeyear, the respondent purchased raw materials valued at more than $50,000, ofwhich more than 50 percent was purchased and transported to the plant frompoints outside the State of Indiana.During the same period, the respondentsold products having a value in excess of $100,000, of which more than 50 percentwas transported from the plant to points outside the State of Indiana.The respondent does not contest the jurisdiction of the Board and the under-signed finds that it is engaged in commerce within the meaning of the Act.'11.THE ORGANIZATIONINVOLVEDUnited ConstructionWorkers of America, affiliated with the United MineWorkers of America, is a labor organization admitting to membership employeesof the respondent.'The findings in this section are based upon the findings of the Board in the representa-tion proceeding involving the respondent and the Union(56 N. L R B.1525)The presentcase arose after the certification of the Union therein.It was stipulated that the findingsin that proceeding as to the business of the respondent were substantially true as of thetime of the hearingThe undersigned concludes and finds that the course of the respond-ent's business had not changed substantially during the entire period here relevant. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDIll.THE UNFAIR LABOR PRACTICESA. The refusal to bargain collectively; interference, restraint, and coercion1.The appropriate unitThe complaint alleges that all of the respondent's production and maintenanceemployees working at the plant,including the shipping room clerk and the watch-man, but excluding office and clerical employees,foremen, supervisors,and allother supervisory employeeswithauthority to hire, promote,discharge, dis-cipline, or otherwise effect changes in the status of employees,or effectivelyrecommend such action,constitute an appropriate unit for the purposes of col-lective bargaining within the meaning of Section 9(b) of the Act.The claimed unit is identical with the unit found appropriate by the Boardin the afore-mentioned representation proceeding.The respondent does notchallenge the appropriateness of that unit and the undersigned finds that atall times here relevant said unit constituted an appropriate unit for the purposeof collective bargaining within the meaning of Section 9(b) of the Act.2.Representationby the Unionof a majority in the appropriate unitOn July 10, 1944, pursuant to a Decision and Direction of Election enteredby the Board in the afore-mentioned proceeding,an election was conducted amongthe employees of the respondent.The Union won the election and on July 21,1944,itwas certified by the Board as the exclusive representative of all the em-ployees in the appropriate unit.3.The refusal to bargaina.HistoryThe afore-mentioned certification of the Union as collective bargaining repre-sentative was the culmination of an organizing campaign which had begun inthe early part of 1944:After the certification, the Union entered into negotiations with the respondentin an attempt to arrive at an agreement. There is no fundamental dispute as tothe course of these negotiations and the occurrences at the various meetingsbetween the parties.Shortly after the certification, Frank Barnhart, regionaldirector of the Union, met with Plant Manager Neal Mikesell and gave him a pro-posed contract.Mikesell forwarded the contract to the respondent's executiveoffices at Chicago.On September 14 or 19, union representatives met with repre-sentatives of the respondent, but no progress was made. Subsequently, onOctober 6, 1944, Barnhart met with Thomas Gatke, president of the respondent,at the latter's Chicago office.There was some discussion of the Union's pro-posal, but no concrete progress was made. Counter-proposals, presented by therespondent, were discussed at a meeting on October 27.8 Further discussion took2 This was the first attempt by the Union to organize workers at the plantTwo otherunions had attempted to organize the employees previously, but their efforts had been unsuc-cessful.The history of these efforts, which included three Board-conducted elections inthe period 1941-1943, is contained in the following citations : 30 N L. R. B. 514, 33N. L. It. B. 216, 39 N. L. R B. 197, 41 N. L. It. B. 915, 48 N. L.R B. 962,48 N. L. It. B. 1002,50 N. L. R B 663 (petition dismissed by the Board for lack of majority, September 11,1943).The above proceedings are not germane to the instant case3 At the September meeting, Gatke declared he would never sign a contract and did notwant a union at the plant. At the October meetings, he disparaged the union membership.'These statements are discussed hereinafter in the section on interference GATKE CORPORATION341.place on November 6 when Barnhart met with John Harrington, the respondent'sattorney.Agreement was reached on some provisions and it was also agreedthat the aid of the U. S. Conciliation Service would be sought as to the pro-visions still in dispute.On December 6, 1944, a conciliation commissioner met with the parties.Nofinal settlement could be reached and at the end of the meeting there was dis-agreement on the subjects of wages, vacations, maintenance of membership,and check-off of union dues.Barnhart had in his possession a copy of a pro-posed contract submitted by the respondent.This draft contained notationsof clauses in disputeImmediately after the meeting, Barnhart drafted a pro-posed contract which omitted the clauses in dispute and contained only thoseitems to which there had been agreementHe presented that draft to Har-rington that same day and asked that it be signed and that the matters in dis-pute be certified to the War Labor Board.Harrington. while conceding thatthe latest draft represented what the parties had agreed to, refused, on behalfof the respondent, to sign a "partial" contract.The dispute was then certifiedto the War Labor BoardProceedings before the War Labor Board took place during 1945. On February24, a hearing was held before a Tripartite Panel Its Report and Recommenda-tions was issued on July 25On October 11, 1945, a Directive Order was issuedby the Regional War Labor Board. The order provided a wage scale, maintenanceofmembership, a check-off of union dues, and vacation provisions.The re-spondent having filed a petition for review of the Directive Order, the NationalWar Labor Board, on December 11, issued its Directive Order denying the pe-tition.After the Directive Order of the Regional War Labor Board was issued, theUnion attempted to enter into collective bargaining with the respondent.OnOctober 21, Barnhart wrote to Gatke urging that the respondent accept thatdecision and engage in collective bargainingGatke referred him to Harring-ton.Barnhart then wrote to Harrington asking for a meeting to complete acontract.Harrington, on November 16, replied that since the case was pendingbefore the National War Labor Board he could not see that anything couldbe gained by further negotiation.After the decision of the National War Labor Board was issued, Barnhart, onJanuary 7, 1946, wrote to Harrington requesting a meeting "for the purpose ofincorporating the Directive Order of October 11, 1945, into a signed contract."Harrington replied by letter dated January 22, 1946, in which he said :I have discussed the subject matter of your letter of January 7, 1946with Mr. Gatke.The Company believes that the Directive Order of the National WarLabor Board is wrong. I have advised Mr. Gatke that War Labor BoardDirective Orders are only recommendations, and that the Courts have soheld.I have also advised him that the reasons advanced by the War LaborBoard for recommending maintenance of membership-namely to compen-sate unions for their no strike pledge-are now non-existent.The Company also considers that the provision of the Directive Orderrelating to the payment of retroactive wages is unreasonableThe Company is consequently unwilling to follow the recommendations ofthe National War Labor BoardI have been advised by the office of the Regional Director of the NationalLabor Relations Board at Indianapolis that you have amended the chargeheretofore filed by you against the Company to include an allegation that '342DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Company has refused to bargain collectively with the United Construc-tionWorkersThe Company is convinced that the United Construction Workers do notrepresent a majority of its employees.The list of employees which yousubmitted to the Company for the check-off of dues, following the War LaborBoard's Directive Order contained the names of only a small minority ofthe Company's employeesA number of the employees whose names were onthat list have since notified the Company that they were not members ofthe Union and did not desire to be represented by it.I have advised Mr. Gatke that the National Labor Relations Board shouldbe informed of these facts. Consequently, we plan to submit this informationto the Regional Board. (Bd Ex 14)bContentions of the parties ;conclusionsThe Board contends that on December 6, 1944, and at all times thereafter therespondent refused to bargain with the Union as collective bargaining repre-sentative in violation of the Act It relies on three specific instances to supportits positionThe first such instance, it contends, was the respondent's refusal,on December 6, 1944, to sign a contract with the Union embodying the termswhich had been agreed upon at that time. Secondly, the Boardrelies uponalleged direct bargaining by the respondent with its employees and its grantingof a unilateral wage increase on or about September 11, 1945Lastly, the Boarddepends upon the respondent's refusal to recognize the Union in January 1946.The respondent does not challenge Barnhart's testimony that the draft con-tract which he submitted to Harrington on December 6, 1944, correctly evidencedthe points on which the respondent and the Union had agreed. It admits that itrefusedto signit.It contends, however, that at that time vitalissues remainedin dispute ; union security, wages, and vacations ; that it was not required toenter into a "piece-meal" agreement surrendering any future bargaining rightsitmight have as to theseissues.In the normal course of events, the collective bargaining process includes meet-ings between the parties concerned, efforts to reach an agreement and the for-malizing of the agreement by a written contract' If animpasseis reached inthe negotiations, efforts are made to settle the dispute by peaceful meansIfthese fail, the parties may then resort to the various weapons of economicwarfareThe demands of the war effort required that the normal pattern ofcollective bargaining be modifiedAmong other rights, labor and managementgave up the right to resort to economicconflict andagreed to abide by the de-cisions of the War Labor Board in the settlement of controversies between them.On December 6, 1944, the respondent and the Union agreed that the issues thenremaining in dispute, namely, wages, vacations, and union security, should becertified to the War Labor Board for disposition. Both parties were apparentlyfamiliar with the procedure before that Board. It was obvious that the disputemight not be settled for some time since the Board's procedure provided for ahearing before a Tripartite Panel, its report, and review at the request of eitherof the parties by both the Regional War Labor Board and the National WarLabor Board.However, it is clear that as a result of the bargaining which had taken place,the parties had reached agreement on many important issues.An examinationof the draft prepared by Barnhart on that day, which it is admitted representedthe understandingof the respondent and the Union, shows that it contained4H. J. Heinz Company v. N. L. R. B.,311 U S 614 GATKE CORPORATION343detailed provisions as to recognition, hours and overtime pay, seniority, griev-ance procedure, military service, strikes, and lock-outsThis agreement wasthe result of the effort of the Union over a period of 6 months to carry out itsduties as collective bargaining representative and represented the joint effortsof the Union and the respondent to come to an understanding.The respondent'srefusal to sign the agreement postponed to some indefinite time in the futurefurther negotiations for a contract.Respondent's contention that the signingof the partial agreement in the form it was in on December 6, 1944, wouldjeopardize its bargaining position as to the disputed issues is without merit.It would still be able to offer concessions as to the disputed issues in return formodifications of provisions previously agreed upon.The undersigned concludesthe respondent was under a duty under the conditions prevailing in this case tosign an agreement with the Union formalizing the understanding of the partiesas to the issues upon which there was agreement and finds that its refusal todo so was a refusal to bargain within the meaning of the Act.6The complaint alleges that the respondent refused to bargain within themeaning of the Act by bargaining directly and individually with its employeesin the appropriate unit with respect to rates of pay, wages, hours of employ-ment, and other conditions of employment. It also alleges that on or aboutSeptember 11, 1945, the respondent unilaterally granted wage increases to allemployees in the unit. In its answer, the respondent states that it has "granted,individualmerit increases to its employees and has made reclassifications andpromotions and placed into effect the rate ranges contained in a War LaborBoard Directive."No testimony was introduced concerning any merit increases, reclassifications,and promotions which respondent gave to its employees.The record does notindicate the extent of those wage adjustments, whether they departed in anysubstantialmanner from established custom, whether the Union objected tothem or attempted to bargain concerning them or whether there were any nego-tiations between the Union and the respondent concerning them.As to the Board's allegation of a unilateral general wage increase on or aboutSeptember 11, 1945, there was introduced in evidence a letter signed by Gatkewhich was posted at the plant for the information of employees. In this letter,reference was made to proceedings before the War Labor Board, the existenceof a job evaluation survey, and the respondent's intention to establish newwage rates when the survey had been completed.No evidence was presentedas to the job survey or whether any rates were determined as a result thereof,or whether any wage adjustments were ever made as a result of the survey.However, as the answer indicates, some effort was made by the respondent tocomply with the wage rates established in the proceedings before the War LaborBoard.Those rates were not established as a result of unilateral action. Theywere fixed after a hearing in which the Union and the respondent participated.The respondent cannot be held at fault for instituting the rates arrived atthrough that form of arbitration.6CfMatter of Tampa Electric Company,56 N. L R. B. 1270,Matter of Salant & Salant,Inc.,66 N. L. R. B. 24 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe undersigned concludes and finds that the respondent's conduct withrespect to wage adjustments and promotions was not violative of the Act.The Board further contends that in January 1946, the respondent was guiltyof a refusal to bargain within the meaning of the Act when it refused to furtherrecognize the Union as collective bargaining representative.The respondentdoes not deny that it refused to recognize the Union, but maintains that it waswithin its rights in doing so because the Union did not then represent a ma-jority of the employees in the appropriate unit. It contends that while, underestablished Board practice, a certified union is presumed to maintain its majorityfor a reasonable time,' that presumption is inapplicable to this case since therewas a period of 18 months between the certification and the refusal to bargainin January 1946 It further seeks to justify its action by pointing to the factthat in October 1945, pursuant to the Directive Order of the Regional Wai LaborBoard, the Union furnished it with a list of members in good standing consistingof 52 names. Plant Manager Mikesell testified, without contradiction, that 7of the group were not in respondent's employ at the time the list was received.He also testified that at the time of its receipt there were approximately 185employees in the unit and that at the time of the hearing their approximatenumber was 210.The defect in the respondent's contentions is that it has ignored the entirehistory of collective bargaining between itself and the Union.After theUnion was certified as collective bargaining representative it promptly enteredinto negotiations with the respondent in an effort to secure a contract. It wasunsuccessful.In December 1944, when the parties had agreed on some issuesand disagreed on others, it proposed that a contract be signed as to the issuesnot in dispute.This the respondent refused to do.As to the disputed issues,the Union had the choice of submitting them to the War Labor Board or em-ploying economic sanctions in violation of the announced public policy. It choseto conform to War Labor Board procedure. After the Regional War LaborBoard issued its order, the Union suggested that the respondent meet with it inan attempt to settle those issues, but the respondent took the position that itwould not engage in discussion of the issues before final disposition of theissues by the National War Labor Board. After the decision of the NationalWar Labor Board, the Union renewed its efforts to secure a contract only tobe met with a refusal of further recognition.The situation herein is one where a bargaining representative, althoughexercising due diligence, because of resort to the processes of the War LaborBoard, has been unable to proceed to secure for the employees in the unit itrepresents the full benefits of collective bargaining until a substantial periodafter its certification.The Board has considered this problem and has heldthat a bargaining representative should not be penalized by its conformance toprocedures which were in furtherance of the war effort. It has ruled that insuch a situation the bargaining representative is entitled to recognition by anemployer and the right to bargain collectively.'The Union was not requiredto furnish additional evidence of its majority status in January 1946. It istherefore unnecessary to rule on the effect of the membership list submitted in4 FranksBros.Co. v. N. I, RB., 321 U S 702: N LR. B. v. Grieder Machine Tool &DieCo., 142 F. (2d) 163 (C. C. A 6) ;N. L. R. B. v. Century Oxford Mfg. Corp.,140 F(2d) 541 (C. C A. 2), cert. den. 323 U S 714;N. L It. B. v. Appalachian Electric PowerCo, 140 F. (2d) 217 (C. C. A. 4) ;Valley Mould & Iron Corp. v. N. L. R. B.,116 F (2d)760 (C C. A 7).4Matter of Allis-Chalmers Manufacturing Company,50 N L. R B. 306;Matter of Ameri-can-Marsh Pumps, Inc.,59 N. L. It. B 1084, 62 N. L. It. B. 931:Matter of Kennecott CopperCorporation,51 N. L. R B. 1140;Mattel of Taylor Forge & Pipe Works,58 N. L. It. B.1375,Matter of Montgomery, Ward & Company,60 N L. It. B 574;Matter of CaliforniaDoor Company,64 N. L.R. B. 5. GATKE CORPORATION345October 1945.However, it should be noted in passing that the list was onlya list of members in good standing in the Union,it did not have any directbearing on the number of employees in the unit who desired that the Union actas collective bargaining representative.The undersigned finds that by its refusal to sign a contract with the Union onDecember 6, 1944, and at all times thereafter, including its refusal, on January22, 1946, to recognize the Union as collective bargaining representative the re-spondent refused to bargain in violation of the Act.4.Acts of interference, restraint, and coerciona.Acts and statements of President GatkeThe Board presented several witnesses who testified concerning the conduct ofThomas Gatke, president of the respondent,during theUnion's campaign toorganizethe employees and also after its certification.One phase of this testi-mony dealt with Gatke's attitude during bargainingnegotiationsafter the certi-fication ofthe Union.Barnharttestifiedthat at theconference on October 6,1944,Gatke told him "You don't represent the right kind of people in thatplant . . . We have got a lot of people working there who are hill-billies, andI would not hire them under normal conditions . . .I am goingto tell you whatI told Mr. Sweeney of the A. F. of L., I told him that he didnot represent theright kind of people down there, the better class of people did not belong tothe union, and I convinced him that I was right about it, and he walked out andleft us."Former employee Leo Renier testified that at a latermeeting, onOctober 27, Gatke repeated his remarks about hill-billies and undesirable help.He further testified that at the Septembermeeting with union negotiators,Gatke said to them, "You might as well know it now as later, I will never signyour contract . . . I don't intend to have any union in my shop." The uncontra-dicted testimony of Barnhart and Renier [Gatke did not testify at the proceed-ings] is creditedRespondentsuggeststhat theseremarks were made in the heatof bargainingand shouldbe disregarded.However, thereis substantial evi-dence indicating that these remarks reflected Gatke's attitude.Shortly before the election in June 1944, Gatke spoke to the workersHis talkwas made onplant premises on working time in the presence of all the employeesincluding the supervisory staff.All the witnesses who testified and who hadheard the speech corroborated Renier's testimony that Gatkesaid,"If you fellowswant a union, I don't see why you picked this union.Why didn't youget some-thing like the A. F. of L ?" Renier also testified that during the speech Gatkeaddressing himself to the women employees said, "Ladies, I would have you tounderstand that if we had a union in here, one of thefirst thingsthey wouldask for would be seniority . . . You know what would happen . . . These menhere have all been here longer than you ladies, and naturally that would leaveyou ones out.We find we have a number of ladies doing efficient work and wewant to continue having women in our employment." The other witnesses whotestified concerning this speech could not remember whether Gatke did makea separateappeal to women employees, although employee Henderson Cremeensrecalled that Gatke did say something about women employees.Renier's testi-mony concerning the speech was corroboratedin importantdetails by otherwitnesses.His testimony impressed the undersignedas aneffort to tell thefull story of what had occurred.His testimony concerning Gatke's speech iscredited.Renier further testified that the dayafter a bargainingconference in September1944, he had a personal encounter with Gatke.He was standingat a drinkingfountain at the plant with employees Joseph Cutler and WalterHartman, Renier 346DECISIONSOF NATIONALLABOR RELATIONS BOARDtestified,when Gatke walked over with Foreman Carl Boggs and said, "Huh,what is this, another one of these union meetings?"Renier replied that he wasgetting a drink.Gatke then spoke of the organization of respondent and statedthat it was owned by him and that he had built it up and created jobs at good pay.He also said to Renier, "I understand you say you have got quite a part in thisunion "Renier replied that he was on the bargaining committee and secretary-treasurer.Gatke then declared, according to Renier, "Don't you realize you wouldbe better off out of this outfit? . . . All they are after is to lake the workingman's money, it is a no-good outfit."When Renier replied that he felt that lie hada right to join a labor organization just as Gatke had a right to join industrialorganizations, the latter rolled up his sleeves and invited Renier out to an alleyto "fight it out."Renier refused.Gatke and Boggs did not testify at the hearingRenier's testimony was notdeniedHis testimony was corroborated by Hartman and Cutler, although theycould not remember the details.Renier's testimony is creditedThe August 20, 1945 issue of the Union's publication, "United ConstructionWorkers News," carried a story dealing with the report of the Tripartite Panelof the War Labor Board and also the course of the union activities at the plant.Gatke was singled out for criticism.On September 11, 1945, Gatke addresseda letter to Mikesell. It was stipulated that the letter was posted on a bulletinboard at the plant shortly after Sepember 11, together with a photostatic copyof the afore-mentioned article :n the "News" and parts of the Panel Report men-tioned in the letter.It was further stipulated that the letter was substantially asfollows :I have seen the article appearing in the U. C. W. News whichaccuseseverybody the W. L. B. and Gatke Corp. all our employees who have notsupported union activities and especially me.Claims are made for resultsthat are not substantiated by facts and I think our people should know whatthe facts areI have had the article from the U. C. W. News photostated,,and likewise pages 7 and 8 of WLB report and recom. which constitute thesummary.Please have these posted on the bulletin board so that those ofour employees who are interested may know the truth. The record accordingto the panel report shows that we filed applications with the W. L. B. earlyin June 1944 asking for the approval of increased rate ranges.Had it notbeen for union interference and wages froze, and our only means of makingour wage rates attractive was to provide more overtime pay.The panel'sreports has been filed with the W. L B. in Washington and is not likely tohave consideration for 6 or 7 months.It is our purpose to give our employees an opportunity to earn even morethan the rates we applied for that have been recommended by the panel, andas soon as our job evaluation survey has been completed new rates will beestablished on a basis of what a man earns and these rates will be retro-active to Sept. 1 now that certain restrictions have been removed we are per-mitted certain freedom without union interference that permits us to com-plete a program that will increase workmens earnings so long as our ownselling prices are not increased.This requires honest cooperation betweenemployees and management with which the plan will work to theadvantagesof all who participate.Sincerely,/s/Thomas Gatke,President.(Bd. Ex. 18) GATKE CORPORATION347b.Statements by Plant Manager MikesellJohn Skees, then an employee, became president of the Union in January, 1945.8He testified that in April, 1945, he made a remark in the wash room to the effectthat the Union would adjust certain matters after it "came in " Shortly there-after,Mikesell summoned him to his office, Skees testified, and told him thatlie had heard that Skees was making "remarks" and that those "remarks" wereholding him back in the shop. This testimony, which was undenied, is credited.Renier testified that in June or July 1945 Mikesell spoke to him and askedhim whether he did not realize that he would be better off out of the Union,that the union representatives only wanted his money.Mikesell denied makingthat statement.The undersigned was not impressed by Mikesell's testimony.Itwas not complete and it was often characterized by qualified denials and afailure to remember.Renier's testimony was in important respects unchallengedor corroborated by the testimony of other witnesses.His testimony as to thisincident is credited.c.Other activitiesEmployees Dora Brown and Merritt Coiling both testified that in January,1946 they were approached by fellow employees during working time and askedwhether they would sign papers indicating that they did not wish to be repre-sented by the Union. There is no evidence that this solicitation was done inthe presence of any supervisor.However Coffing testified that "along in thelast of January," and after this conversation, Bill Braddock, foreman in theshipping department, spoke with him at the time clock. Coffing summarized theconversation as follows:"He asked me if I understood the paper that was passed around the otherday, and I told him that I did. He said he thought the war was over, and so wastheWar Labor Board, and he thought we could do away with the union now."Braddock did not testify and the testimony of Brown and Coffing is credited.Respondent, at the request of counsel for the Board, furnished a copy of anotice reading, "Mr Gatke re-affirms that it is not necessary to join a union towork here." Counsel for the respondent stated that, while he was not sure asto the date when this notice had been posted on the bulletin board, it had beenposted for more than a year.ConclusionsThe evidence establishes that the respondent did not wish its employees to berepresented by the Union and took steps to break up the Union's campaign. Thismovement was spearheaded by President Gatke.He conducted a campaign ofdisparagement of the Union and its members, he attempted to split the womenemployees from the ranks of the Union, and in his letter of September 11, 1945,declared that "union interference" was to blame for the failure of the workersto secure wage increases.Mikesell carried forward this campaign in talks withleaders of the Union.As to the anti-union petition circulated in January, 1946,the undisputed evidence establishes the fact that a supervisory employee knewof its circulation and encouraged that activity.Finally, the respondent posteda notice that employees did not have to join a union to work at the plant, but itneglected to assure the employees of their correlative right to join a labor or-ganization.The undersigned finds that by these and other acts afore-mentionedthe respondent has interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed under the Act s6He left the respondent's employ in May 1945.H. J. Heinz Companyv.N. L. R.B,311U S 514;Matter of Palm Beach BroadcastingCorporation,63 N. L R. B. 597;Matter of Barlow-Money Laboratortes,Inc.,65 N. L.It.B. 928. 348DECISIONSOF NATIONALLABOR RELATIONS BOARDB The discriminatory discharge1.The discharge of Leo S. RenierLeo Renier had been employed by the respondent from March, 1930 to May,1935He was reemployed on May 8, 1940, and worked continuously until hisdischarge in 1945.'°Renier's principal task was to act as daytime operator ofcertain mixing machines known as sheeter mixers. This involved his placing inthe machines asbestos 'fibres, which he had previously treated at another ma-chine, rubber, and certain compounds, all in accordance with a prescribed formula.He then started the machines and operated them for a set period.When Reniercommenced working in 1940 his salary was 35 cents an hour.He received smallwage increases from time to time and at the time of his discharge he was re-ceiving 75 cents an hour.Renier was an active member of the UnionHe joined the Union in May, 1944,and shortly after the election held in July he was appointed a member of thebargaining committee and thereafter, secretary-treasurer of the Union.As amember of the bargaining committee, he attended two bargaining conferenceswith management.He also testified before the Tripartite Panel of the WarLabor Board and related details of the acrimonious exchange between him andGatke which has been previously considered.As secretary-treasurer of theUnion, he collected dues, kept records, and notified the members of meetings.He also participated in organizing activity.The evidence establishes the factthat Reiner was a leader in the UnionHis activity did not pass unnoticed.Gatke's argument with him concerning the Union has been previously mentioned.Also Mikesell, the undersigned has found, attempted to dissuade him from con-tinuing his union activities.Renier was laid off on August 31, 1945.His uncontradicted testimony con-cerning this event is that on that day Mikesell summoned him to his office andsaid, "you know we are laying off help around here . . . you are next inline."Renier then asked for and received a statement of availability.Thisdocument indicated that Renier was being permanently laid off for lack ofwork.2.The respondent's contentions; conclusionsThe respondent contended that in August, 1945, it was faced with suspensionof war orders which were later cancelled and that it was forced to make areduction in its work forceThe Board did not challenge testimony as tothose circumstances, but rested its case on the motives of the respondent inselecting Renier for discharge.Renier, according to his undisputed testimony,was fourth in order of seniority of the 22 employees in his department.Mikesell admitted that Renier held a responsible post and was capable of per-forming other work in his department and had done so in the past, but he wasnot offered any other position when he was laid off.Mikesell testified concerning the respondent's selection of Renier for lay-off.Renier, he said, was selected because "he was not a desirable employee, andfrom the standpoint that he was, in a way, difficult to get along with, and fur-thermore, that he was rough with the machinery."The respondent introduced extensive evidence concerning maintenance diffi-culties with the sheeter mixer machines. Ford G. Johnson, maintenance engineer,10 Renier,at first,testified that on his reemployment he filled out an application on whichhe was required to indicate his union affiliation.His application blank,which was intro-duced In evidence,did not contain such a question,and Renier admitted that he had beenin error.It should be noted, however,that the basic facts concerning Renier's termina-tion of employment are not in dispute. GATKE CORPORATION349identified a report dated August 7, 1945, which he submitted to Mikesell. Inhis report, Johnson complained of repair trouble with the machines, declaredthat most of the breakage on the machines was due to careless operation, andstated that Renier threw in the clutches of the machines too hard. Johnsonalso testified that his opinion was based on his personal observation of Renier'swork.Wayne Zolman, machine shop foreman, identified a report he submittedtoMikesell, dated August 10, 1945.Zolman, inhis report, complained of aspecific repair job on August 9 and remarked that "there must be some careless-ness in the handling of this machine and its clutches."Clyde Ruby, an oiler, testified that he observed Renier throw in clutches tothe machines roughly.On cross-examination, he admitted that he had had noexperience in the operation of the mixers and that his sole experience in theoperation of clutches was confined to automobiles.Roy Smith, a maintenance employee, testified that he once saw Renier throwin a clutch too fast and reported that to Johnson, his supervisor.Mikesell him-self testified that he observed Reiner handling the machines roughly.Renier denied the testimony that he mishandled the machines.He affirmedthat the mixers needed frequent repairs, but claimed that this circumstance wasdue primarily to their age and the requirement of their constant operation.The machines, he testified, were the same ones that had been in the plant whenhe first began working there in 1930. It is undisputed that during the inter-vening years they had required repair work, and parts fabricated at the factoryhad been attached to the machinesRenier testified, and the undersigned creditshis undenied testimony, that the machines were in such poor condition that onsome occasions on instructions from his foi ernan, Carl Boggs, he had to wirethe clutches to supports to prevent them from slipping. It also is undenied thatthe machines were kept in constant operation during the war years.Mikesellstated that they were operated 24 hours a day for approximately a year priorto V-J Day.Rendermaintainedthat he had never been criticized or reprimanded.Noevidence to the contrary was introduced. In fact, Mikesell and the other wit-nesseswho testified that he had mishandled the mixing machines stated thattheyhad never spoken to Renier concerning his work nor was Renier's assertioncontradicted that his foreman, CarlBoggs,had never criticized his work.Boggswas not called as a witness. No one investigated to find out whether the repairsto themachineswere caused by the acts of Renier, the night operator, or weredue to the condition of the machines. There is also room for doubt as to thepart the reports on the maintenance difficulties played in the ultimate decisionto lay offRenier.Mikesell testified that the decision to let Renier go wasmade "maybe a couple of months prior to the time that we let him go." Hefurther testified that the original decision to release Renier was made becauseof Renier's "generalattitude."As to Renier's attitude, Mikesell gave but one concrete instanceOn oneoccasion, he testified, Renier came to him to discuss his rate of pay and actedsurly andslammedthe office door when he left.Mikesell also claimed that liereceived reports that Renier did not get along very well with the other menAgain, as in the case of Renier's operation of machinery, no investigations weremade of these reports nor was Renier criticized in any way. At the conclusionof the case, Renier's testimony that he had never been reprimanded remainedundenied.Mikesell explainedthe failure to criticize Renier in the followingwords :Knowing the type of man and his connections, I assumed that if I com-menced, or if anybody commenced to ride him or tell him about his workhe would right away say that we were picking on him because of his union 350DECISIONSOF NATIONALLABOR RELATIONS BOARDaffiliation.We laid off of him and decided when the opportunity came,when the opportune time came, as we anticipated it would come, that wewould let him go.The evidence as to any poor work performance by Renier is extremely sketchy.Only one illustration was given by Mikesell of Renier's alleged bad "generalattitude" and that example was a minor occurrence. There was a failure of proofas to Renier's alleged rough treatment of machinery. It is undisputed that hewas operating old machines which had been extensively repaired in the past andwhich were being operated continuously to keep up with production demands.While breakdowns did occur, the undersigned finds that the evidence does notestablish that these breakdowns were due to Renier's carelessnessIt is un-disputed that the respondent never investigated Reiner's operation of the ma-chines, nor did Renier receive any instruction or criticism.Renier was a leader in the Union.His activities were known to managementand had led to a serious argument with Gatke.Mikesell had tried to persuadeRenier to drop out of the Union. The undersigned concludes that Renier's unionactivitiesmotivated his discharge.The respondent's attitude is illustrated byMikesell's testimony that the determination to discharge Renier was madeseveral months before the actual discharge and that action was withheld untilan opportune timeThe necessity of a reduction in staff furnished the basisfor the carrying out of this predetermined plan. It was not the underlyingcause of the discharge. It is significant that, while the respondent did nothave any seniority system, it passed over employees junior to Renier whoperformed less responsible work.The undersigned finds that Leo S. Renierwas discharged because of his union membership and activities.IV. THE; EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and such of them as have been found to be unfairlabor practices tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerceV. THE REMEDYHaving found that the respondent has engaged in certain unfair labor practices,the undersigned will recommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the ActIt has been found that the respondent, by its supervisory personnel, interferedwith, restrained, and coerced its employees in the exercise of the rights guaran-teed under the Act by disparaging the Union and its members, by making otheranti-union remarks, by posting a notice to the effect that employees did notneed to join a union without advising them of their freedom to do so if theywished, and by acquiescing in the circulation of an anti-union petitionIt hasalso been found that the respondent discharged Leo S. Renier because of his unionmembership and activitiesIt has been further found that the respondent re-fused to bargain with the Union in violation of the Act. President Gatke, whorepeatedly declared to the employees that lie was the sole beneficial owner of thebusiness, took the leading part in the anti-union activites of the respondent andby his conduct at bargaining conferences and elsewhere evinced a determinationnot to bargain in good faith with the Union and to prevent union organization.The totality of the respondent's conduct is indictative of "persistent efforts byvarying methods to interfere with the right of self-organization" in circum- GATKE CORPORATION351stances which contain "the threat of continuing and varying efforts to attain thesame end in the future." " Because of the respondent's unlawful conduct andits underlying purpose, the undersigned is convinced that the unfair labor prac-tices are persuasively related to the other unfair labor practices proscribed andthat danger of their commission in the future is to be anticipated from the re-spondent's conduct in the past The preventive purpose of the Act will be thwartedunless the recommended order is coextensive with the threat. In order, there-fore, to make effective the interdependent guarantees of Section 7, to preventa recurrence of unfair labor practices, and thereby minimize industrial strifewhich burdens and obstructs commerce, and thus effectuate the policies of theAct, it will be recommended that the respondent be ordered to cease and desistfrom in any manner infringing upon the rights guaranteed in Section 7 of the Act.Since it has been found that the respondent has discriminated in regard tothe hire and tenure of employment of Leo S Renier, it will be recommended thatthe respondent offer him immediate and full reinstatement to his former or sub-stantially equivalent position without prejudice to his seniority and other rightsand privileges.'2 It will be further recommended that the respondent make himwhole for any loss ofpaythat he may have suffered by reason of the respondent'sdiscrimination against him by payment to him of a sum of money equal to theamount he would have earned as wages from the date of the discriminationagainst him to the date of the respondent's offer of reinstatement, less his netearnings" during said period.It has been fou id tl at the respo dent ,,as reused to bargain collectivelywith the Union as the representative of its employees in an appropriate unit.In order to effectuate the policies of the Act, the undersigned will recommendthat, upon request, the respondent bargain collectively with the Union as theexclusive representative of its employees in the appropriate unit, in respectto rates of pay, wages, hours, and other terms and conditions of employmentUpon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS of LAW1.United ConstructionWorkers of America, affiliated with United MineWorkers of America, is a labor organization within the meaning of Section 2 (5)of the Act.2.By discriminating in regard to the hire and tenure of employment of Leo S.Render, thereby discouraging membership in the Union, the respondent has en-gaged in and is engaging in unfair labor practices within the meaning of Sec-tion 8 (3) of the Act.3All of the respondent's production and maintenance employees at the plant,including the shipping room clerk and the watchman, but excluding office andclerical employees, foremen, supervisors, and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, constitute a unitN L R B v.Express Publishing Company,312 US 426, 438"Matter of Chase National Bank,65 N. L R. B. 827.13 By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatterof Crossett Lumber Company,8 N L It B 440Moniesreceived for work performed uponFederal, State,county,municipal,or other work-relief projects shall be considered as earn-ings.SeeRepublic Steel Corporation v N L. R B,311 U S. 7. 352DECISIONSOF NATIONALLABOR RELATIONS BOARDappropriate for the purposees of collective bargaining within the meaning ofSection 9 (b) of the Act.4 The Union was on December 6, 1944, and at all times thereafter has bden,and now is the exclusive representative of the respondent's employees in theaforesaid unit for the purposes of collective bargaining within the meaning ofSection 9 (a) of the Act.5 By refusing on December 6, 1944, and at all times thereafter, to bargain col-lectively with the Union as the exclusive representative of its employees in theaforesaid appropriate unit the respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (5) of the Act.6 By interfering with, restraining, -and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, the respondent has engaged in andis engaging in unfair labor practices, within the meaning of Section 8 (1) ofthe Act.7 The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and (7) of the Act.8.By granting wage increases, promotions, and reclassifications, the respond-ent has not engaged in unfair labor practices within the meaning of Section 8(5) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, theundersigned recommends that Gatke Corporation, Warsaw, Indiana, its agents,successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in the Union, or any other labor organizationof its employees by laying off, discharging, or refusing to reinstate any of itsemployees or refusing to employ any member of the Union or in any othermanner discriminating in regard to hire and tenure of employment or any ternsor condition of employment;(b)Refusing to bargain collectively with the Union as the exclusive repre-sentative of its employees in the unit heretofore found appropriate, with respectto rates of pay, wages, hours, and other terms and conditions of employment ;(c) In any manner interfering with, restraining or coercing its employeesin the exercise of their rights to self-organization, to form labor organizations,to join or assist the Union, or any other labor organization, to bargain collectivelythrough representatives of their own choosing and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid or pro-tection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act:(a)Offer to Leo S. Renier immediate and full reinstatement to his formeror substantially equivalent position without prejudice to his seniority and otherrights and privileges;(b)Make whole Leo S. Renner for any loss of pay he may have suffered byreason of the respondent's discrimination against him by payment to him of a,sum of money equal to the amount he would normally have earned as wagesfrom the date of the discrimination to the date of the respondent's offer ofreinstatement, less his net earnings " during said period ;(c)Upon request, bargain collectively with the Union as the exclusive rep-resentative of all its employees in the afore-mentioned unit in respect to ratesof pay, wages, hours, and other terms and conditions of employment ;14 See footnote13,supra. GATKE CORPORATION353(d) Post immediatelyat its plantatWarsaw,Indiana, copiesof the noticeattached to the Intermediate Report herein, marked "Appendix A" Copies ofsaid notice, to be furnished by the Regional Director for the Eleventh Region,shall, after being duly signed by the respondent's representa ive, be posted byrespondent immediately upon receipt thereof, and maintained by it for sixty(60) consecutive days thereafter in conspicuous places, including all bulletinboards and other places where notices to employees are customarily postedReasonable steps shall be taken by the respondent to insure that said notices arenot altered, defaced, or covered by any other material ;(e)Notify theRegionalDirector for the Eleventh Region in writing withinten (10) days from the receipt of this Intermediate Report what steps therespondent has taken to comply therewith ;(f) It is also recommended that, unless on or before ten (10) days from thereceipt of this Intermediate Report the respondent notifies said Regional Di-rector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.It is further recommended that the complaint,insofar asitalleges that therespondent violated the Act bygrantingwage increases, promotions, and re-classifications be dismissed.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series3,as amended,effectiveNovember 27,1945, any party or counsel for the Board may, within fifteen (15) days fromthe date of the entry of the order transferring the case to the Board, pursuantto Section 32 of ArticleII of saidRules and Regulations, file with the Board,Rochambeau Building, Washington 25, D. C., an original and four copies of astatement in writing setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding (includingrulings upon allmotions or objections) as he relies upon, together with the original and fourcopies of a brief in support thereof.Immediatelyupon the filing of such state-ment of exceptions and/or brief, the party or counsel for the Board filing thesame shall serve a copy thereof upon each of the other parties and shall file acopy with the Regional Director.As further provided in said Section 33, shouldany party desire permission to argue orally before the Board, request thereformust be made in writing to the Board within ten (10) days from the date ofthe ordertransferring the case tothe Board.SIDNEYL. FEr.ER,Trial Examiner.Dated March18, 1946.APPENDIX ANOTICE TO ALL EMPLOYEESPursuantto the recommendations of a TrialExaminerof the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We willnot in any mannerinterfere with, restrain, or coerce our employeesin the exerciseof their rightto self-organization,to form labor organizations,to joinor assistUnitedConstructionWorkers, affiliated with United MineWorkers of America or any otherlabor organization,to bargaincollectivelythrough representativesof theirown choosing,and to engagein concertedactivitiesfor the purposeof collectivebargainingor other mutual aid orprotection.701592-47-vol. 69-24 354DECISIONS OF NATIONALLABOR RELATIONS BOARDWe will offer to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto any seniority or other rights and privileges previously enjoyed, and makethem whole for any loss of pay suffered as a result of the discrimination.We will bargaincollectivelyupon requestwith theabove-named union asthe exclusive representative of all employees in the bargaining unit describedherein with respect to rates of pay,hours of employment or other conditionsof employment,and if an understanding is reached,embody such under-standing in a signed agreement.The bargaining unit is:All of the respondent'sproduction and maintenance employees at theplant including the shipping room clerk and the watchman,but excludingoffice and clericalemployees,foremen, supervisors,and all other supervisoryemployees with authority to hire, promote,discharge,discipline,or other-wise effect changes in the status of employees,or effectively recommendsuch action.Employee To Be ReinstatedLeo S. RenierAll our employees are free to become or remain members of the above-namedanion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment against anyemployee because ofmembershipin or activity on behalf of any such labororganization.GATKE CORPORATION,EmployerDated---------------------------------By ------------------------(Representative)(Title)NOTE.-Any of the above-named employees presently serving in the armed forces,of the United States will be offered full reinstatement upon application in accord-ance with the Selective Service Act after discharge from the armed forces.This notice must remain posted for 60 days from the date hereof,and must notbealtered,defaced, or covered by any other material.